Case 2:19-cv-01005-AB-KS Document 117 Filed 09/24/20 Page 1 of 2 Page ID #:1748



1
                                                                         JS-6
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
                                           Case No. CV 2:19-cv-1005-AB-KS
12   JANE DOE, an individual,
13
                   Plaintiff,
                                           ORDER DISMISSING CIVIL
14                                         ACTION
     v.
15
     CALIFORNIA INSTITUTE OF
16   TECHNOLOGY, et al.
17                 Defendants.
18
19   JOHN DOE, an individual,
20
                   Counter Claimant,
21
     v.
22
     JANE DOE, an individual.
23
                   Counter Defendant.
24
25
26
27
28
                                         1.
Case 2:19-cv-01005-AB-KS Document 117 Filed 09/24/20 Page 2 of 2 Page ID #:1749



1          THE COURT having been advised by counsel that the above-entitled action has
2    been settled;
3          IT IS THEREFORE ORDERED that this action is hereby dismissed without
4    costs and without prejudice to the right, upon good cause shown within 60 days, to re-
5    open the action if settlement is not consummated. This Court retains full jurisdiction
6    over this action and this Order shall not prejudice any party to this action.
7
8
     Dated: September 24, 2020        _______________________________________
9                                     ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2.
